Exhibit 10.41

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Cardtronics USA,
Inc., a Delaware corporation (the “Company”), and Christopher Todd Clark
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I


DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1

“Average Annual Bonus” shall mean the average Annual Bonus paid (or payable) for
the two calendar years preceding the Date of Termination.

1.2

“Board” shall mean the Board of Directors of the Parent Company.

1.3

“Cause” shall mean a determination by the Board that Executive (a) has engaged
in gross negligence, gross incompetence or willful misconduct in the performance
of Executive’s duties with respect to the Company or any of its affiliates, (b)
has refused without proper legal reason to perform Executive’s duties and
responsibilities to the Company or any of its affiliates, (c) has materially
breached any material provision of this Agreement or any written agreement or
corporate policy or code of conduct established by the Company or any of its
affiliates, (d) has willfully engaged in conduct that is materially injurious to
the Company or any of its affiliates, (e) has disclosed without specific
authorization from the Company confidential information of the Company or any of
its affiliates that is materially injurious to any such entity, (f) has
committed an act of theft, fraud, embezzlement, misappropriation or willful
breach of a fiduciary duty to the Company or any of its affiliates, or (g) has
been convicted of (or pleaded no contest to) a crime involving fraud, dishonesty
or moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction).

1.4

“Change in Control” shall mean:

(a)      a merger of the Parent Company with another entity, a consolidation
involving the Parent Company, or the sale of all or substantially all of the
assets of the Parent Company to another entity if, in any such case, (i) the
holders of equity securities of the Parent Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or event equity securities of the resulting entity entitled to 60% or more of
the votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that



 

--------------------------------------------------------------------------------

 

they owned the equity securities of the Parent Company immediately prior to such
transaction or event or (ii) the persons who were members of the Board
immediately prior to such transaction or event shall not constitute at least a
majority of the board of directors of the resulting entity immediately after
such transaction or event;

(b)      the dissolution or liquidation of the Parent Company;

(c)      when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of the
Parent Company; or

(d)      as a result of or in connection with a contested election of directors,
the persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Parent Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Parent
Company” shall refer to the resulting entity and the term “Board” shall refer to
the board of directors (or comparable governing body) of the resulting entity.

1.5

“Code” shall mean the Internal Revenue Code of 1996, as amended.

1.6

“Date of Termination” shall mean the date specified in the Notice of Termination
relating to termination of Executive’s employment with the Company, subject to
adjustment as provided in Section 3.3.

1.7

“Good Reason” shall mean the occurrence of any of the following events:

(a)

a diminution in Executive’s Base Salary of five percent (5%) or more;  or

(b)

a material diminution in Executive’s authority, duties, or responsibilities
as Executive Vice President, Sales and Relationship Management;  or

(c)

the involuntary relocation of the geographic location of Executive’s principal
place of employment by more than 75 miles from the location of Executive’s
principal place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in Section
1.7(a), (b) or (c) giving rise to Executive’s termination of employment must
have arisen without Executive’s written consent; (ii) Executive must provide
written notice to the Company of such condition in accordance with Section 10.1
within 45 days of the initial existence



            2

--------------------------------------------------------------------------------

 

of the condition; (iii) the condition specified in such notice must remain
uncorrected for 30 days after receipt of such notice by the Company; and (4) the
date of Executive’s termination of employment must occur within 90 days after
the initial existence of the condition specified in such notice.

1.8

“Notice of Termination” shall mean a written notice delivered to the other party
indicating the specific termination provision in this Agreement relied upon for
termination of Executive’s employment and the Date of Termination and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. 

1.9

“Parent Company” shall mean Cardtronics, Inc., a Delaware corporation.

1.10

“Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the date of
termination of Executive’s employment with the Company.

1.11


EMPLOYMENT AND DUTIES

            2.1            Employment; Effective Date.  The Company agrees to
employ Executive, and Executive agrees to be employed by the Company, pursuant
to the terms of this Agreement beginning as of January 23, 2012 (the “Effective
Date”) and continuing for the period of time set forth in Article III of this
Agreement, subject to the terms and conditions of this Agreement.

            2.2            Positions.  From and after the Effective Date, the
Company shall employ Executive in the position of Senior Executive Vice
President, Sales and Relationship Management of the Company (including the
Parent Company) or in such other position or positions as the parties mutually
may agree, and Executive shall report to the Chief Executive Officer of the
Company. 

            2.3            Duties and Services.  Executive agrees to serve in
the position(s) referred to in Section 2.2 hereof and to perform diligently and
to the best of Executive’s abilities the duties and services appertaining to
such position(s), as well as such additional duties and services appropriate to
such position(s) which the parties mutually may agree upon from time to time.
Executive’s employment shall also be subject to the policies maintained and
established by the Company that are of general applicability to the Company’s
executive employees, as such policies may be amended from time to time.

            2.4            Other Interests.  Executive agrees, during the period
of Executive’s employment by the Company, to devote substantially all of
Executive’s business time, energy and best efforts to the business and affairs
of the Company and its affiliates. Notwithstanding the foregoing, the parties
acknowledge and agree that Executive may (a) engage in and manage Executive’s
passive personal investments (b) engage in charitable and civic activities;
provided, however, that such activities shall be permitted so long as such
activities do not conflict with the business and affairs of the Company or
interfere with Executive’s performance of Executive’s duties hereunder, and (c)
diminimous other activities such as non-commercial speeches.

            2.5            Duty of Loyalty.  Executive acknowledges and agrees
that Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act
in the best interests of the Company and to do



            3

--------------------------------------------------------------------------------

 

no act that would materially injure the business, interests, or reputation of
the Company or any of its affiliates. In keeping with these duties, Executive
shall make full disclosure to the Company of all business opportunities
pertaining to the Company’s business and shall not appropriate for Executive’s
own benefit business opportunities concerning the subject matter of the
fiduciary relationship.

1.12


TERM AND TERMINATION OF EMPLOYMENT

3.1            Term.    Subject to the remaining terms of this Article III, this
Agreement shall be for an initial term that continues in effect through the
third anniversary of the Effective Date (the “Initial Term”) and, unless
terminated sooner as herein provided, shall continue on a year‑to‑year basis
(each a “Renewal Term” and together with the Initial Term, the “Term”).   If the
Company or Executive elects not to renew this Agreement for a Renewal Term, the
Company or Executive must give a Notice of Termination to the other party at
least 90 days before the expiration of the then-current Initial Term or Renewal
Term, as applicable.   In the event that one party provides the other with a
Notice of Termination pursuant to this Section 3.1, no further automatic
extensions will occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable.

3.2            Company’s Right to Terminate.  Notwithstanding the provisions of
Section 3.1, the Company may terminate Executive’s employment under this
Agreement at any time for any of the following reasons by providing Executive
with a Notice of Termination:

(a)

upon Executive being unable to perform Executive’s duties or fulfill Executive’s
obligations under this Agreement by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months as
determined by the Company and certified in writing by a competent medical
physician selected by the Company;  or

(b)

Executive’s death; or

(c)

for Cause; or

(d)

for any other reason whatsoever or for no reason at all, in the sole discretion
of the Company.

3.3            Executive’s Right to Terminate.  Notwithstanding the provisions
of Section 3.1, Executive shall have the right to terminate Executive’s
employment under this Agreement for Good Reason or for any other reason
whatsoever or for no reason at all, in the sole discretion of Executive, by
providing the Company with a Notice of Termination.  In the case of a
termination of employment by Executive pursuant to this Section 3.3, the Date of
Termination specified in the Notice of Termination shall not be less than 15 nor
more than 60 days, respectively, from the date such Notice of Termination is
given, and the Company may require a Date of Termination earlier than that
specified in the Notice of Termination (and, if such earlier Date of Termination
is so required, it shall not change the basis for Executive’s termination nor be
construed or interpreted as a termination of employment pursuant to Section 3.1
or Section 3.2).



            4

--------------------------------------------------------------------------------

 

3.4            Deemed Resignations.  Unless otherwise agreed to in writing by
the Company and Executive prior to the termination of Executive’s employment,
any termination of Executive’s employment shall constitute an automatic
resignation of Executive as an officer of the Company and each affiliate of the
Company, and an automatic resignation of Executive from the Board (if
applicable) and from the board of directors of the Company and any affiliate of
the Company and from the board of directors or similar governing body of any
corporation, limited liability entity or other entity in which the Company or
any affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as the Company’s or such affiliate’s
designee or other representative.

3.5            Meaning of Termination of Employment.  For all purposes of this
Agreement, Executive shall be considered to have terminated employment with the
Company when Executive incurs a “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.

(e)


COMPENSATION AND BENEFITS

4.1            Base Salary.  During the term of this Agreement, Executive shall
receive a minimum, annualized base salary of $335,000 (the “Base
Salary”). Executive’s annualized base salary shall be reviewed periodically by
the Board (or a committee thereof) and, in the sole discretion of the Board (or
a committee thereof), such annualized base salary may be increased (but not
decreased) effective as of any date determined by the Board (or a committee
thereof).  Executive’s Base Salary shall be paid in equal installments in
accordance with the Company’s standard policy regarding payment of compensation
to executives but no less frequently than monthly.

4.2            Bonuses.  Executive shall be eligible to receive the following
bonuses:

            (a)            a one-time sign-on bonus of $50,000 payable on the
Effective Date: and

(b)      an annual, calendar-year bonus based on criteria determined in the
discretion of the Board or a committee thereof (the “Annual Bonus”), it being
understood that (a) the target bonus at planned or targeted levels of
performance shall equal 60% of Executive’s Base Salary and (b) the actual amount
of each Annual Bonus shall be determined in the discretion of the Board or a
committee thereof.  The Company shall use commercially reasonable efforts to pay
each Annual Bonus with respect to a calendar year on or before March 15 of the
following calendar year (and in no event shall an Annual Bonus be paid after
December 31 of the following calendar year), provided that (except as otherwise
provided in Section 7.1(b)) Executive is employed by the Company on such date of
payment.  If Executive has not been employed by the Company since January 1 of
the year that includes the Effective Date, then the Annual Bonus for such year
shall be prorated based on the ratio of the number of days during such calendar
year that Executive was employed by the Company to the number of days in such
calendar year.

4.3            Incentive Awards.  Upon the execution hereof, Executive will be
awarded shares of restricted stock with a value of $500,000, which award shall
be governed by the terms and conditions of that Restricted Stock Agreement of
even date hereof by and between Executive and Company.  Executive shall also be
eligible to receive additional equity incentive awards under any long term
incentive plan hereafter adopted by the Company.



            5

--------------------------------------------------------------------------------

 

4.4            Other Perquisites.  During Executive’s employment hereunder, the
Company shall provide Executive with the same perquisite benefits made available
to other senior executives of the Company.

4.5            Relocation Expenses.    To partially offset Executive’s
relocation expenses to Houston, Texas, the Company shall reimburse the Executive
for reasonable relocation expenses including up to three house hunting trips for
Executive and his spouse, shipment of household goods including two automobiles,
closing costs on sale of existing home, customary closing costs on new home
purchase, and other reasonable expenses including temporary housing and
household goods storage; provided, however, such closing costs shall not include
any points or mortgage origination fees and must be presented to the Company for
payment within 30 days of incurring same; provided, further however, all such
relocation expenses for which Executive seeks reimbursement hereunder must be
incurred and presented to the Company no later than December 31,
2012.  Additionally, Company shall reimburse Executive for temporary living
expenses incurred by him for up to six months but no longer than August 30,
2012.  If within twelve months of Executive’s completed relocation Executive
voluntarily terminates his employment or is terminated for cause, Executive will
be obligated to repay all relocation related payments and reimbursements.

4.6            Expenses.  The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company;
provided, in each case, that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of
Executive’s taxable year following the taxable year in which the expense is
incurred by Executive); provided, however, that, upon Executive’s termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the Section 409A Payment Date to the extent such payment delay is
required under Section 409A(a)(2)(B)(i) of the Code.  In no event shall any
reimbursement be made to Executive for such fees and expenses incurred after the
later of (1) the first anniversary of the date of Executive’s death or (2) the
date that is five years after the date of Executive’s termination of employment
with the Company.

4.7            Vacation and Sick Leave.            During Executive’s employment
hereunder, Executive shall be entitled to (a) sick leave in accordance with the
Company’s policies applicable to its senior executives and (b) four weeks paid
vacation each calendar year (none of which may be carried forward to a
succeeding year).

4.8            Offices.  Subject to Articles II, III, and IV hereof, Executive
agrees to serve without additional compensation, if elected or appointed
thereto, as a director of the Company or any of the Company’s  affiliates and as
a member of any committees of the board of directors of any such entities, and
in one or more executive positions of any of the Company’s  affiliates.



            6

--------------------------------------------------------------------------------

 

(f)


PROTECTION OF INFORMATION

5.1            Disclosure to and Property of the Company.  For purposes of this
Article V, the term “the Company” shall include the Company and any of its
affiliates, and any reference to “employment” or similar terms shall include a
director and/or consulting relationship. All information, trade secrets,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ business, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) shall be
disclosed to the Company and are and shall be the sole and exclusive property of
the Company or its affiliates. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Executive agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment by the Company, for any reason, Executive promptly shall deliver such
Confidential Information and Work Product, and all copies thereof, to the
Company. 

5.2            Disclosure to Executive.  The Company shall disclose to
Executive, or place Executive in a position to have access to or develop,
Confidential Information and Work Product of the Company (or its affiliates);
and shall entrust Executive with business opportunities of the Company (or its
affiliates); and shall place Executive in a position to develop business good
will on behalf of the Company (or its affiliates).

5.3            No Unauthorized Use or Disclosure.  Executive agrees to preserve
and protect the confidentiality of all Confidential Information and Work Product
of the Company and its affiliates.  Executive agrees that Executive will not, at
any time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder.  Executive shall use all reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information.  



            7

--------------------------------------------------------------------------------

 

Executive shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Executive shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.  At the request of the Company at any time,
Executive agrees to deliver to the Company all Confidential Information that
Executive may possess or control. Executive agrees that all Confidential
Information of the Company (whether now or hereafter existing) conceived,
discovered or made by Executive during the period of Executive’s employment by
the Company exclusively belongs to the Company (and not to Executive), and upon
request by the Company for specified Confidential Information, Executive will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership.  Affiliates of the Company shall be third party
beneficiaries of Executive’s obligations under this Article V. As a result of
Executive’s employment by the Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of the Company and its affiliates. Executive also agrees to preserve and protect
the confidentiality of such third party Confidential Information and Work
Product.

5.4            Ownership by the Company.  If, during Executive’s employment by
the Company, Executive creates any work of authorship fixed in any tangible
medium of expression that is the subject matter of copyright (such as
videotapes, written presentations, or acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Company’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
the Company’s premises or otherwise), including any Work Product, the Company
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work relating to the Company’s
business, products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work.  If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.

5.5            Assistance by Executive.  During the period of Executive’s
employment by the Company, Executive shall assist the Company and its nominee,
at any time, in the protection of the Company’s or its affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries. After
Executive’s employment with the Company terminates, at the request from



            8

--------------------------------------------------------------------------------

 

time to time and expense of the Company or its affiliates, Executive shall
reasonably assist the Company and its nominee, at reasonable times and for
reasonable periods and for reasonable compensation, in the protection of the
Company’s or its affiliates’ worldwide right, title and interest in and to
Confidential Information and Work Product and the execution of all formal
assignment documents requested by the Company or its nominee and the execution
of all lawful oaths and applications for patents and registration of copyright
in the United States and foreign countries.

5.6            Remedies.  Executive acknowledges that money damages would not be
a sufficient remedy for any breach of this Article V by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article V by terminating payments then owing to Executive under this Agreement
or otherwise and to specific performance and injunctive relief as remedies for
such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article V but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article V, then the Company shall
resume the payments and benefits due under this Agreement and pay to Executive
and Executive’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.

(g)


STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE

6.1            Statements by Executive.  Executive shall refrain, both during
and after the termination of the employment relationship, from publishing any
oral or written statements about the Company, any of its affiliates or any of
the Company’s or such affiliates’ directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory, (b)
disclose Confidential Information of the Company, any of its affiliates or any
of the Company’s or any such affiliates’ business affairs, directors, officers,
employees, consultants, agents or representatives, or (c) place the Company, any
of its affiliates, or any of the Company’s or any such affiliates’ directors,
officers, employees, consultants, agents or representatives in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded the Company and its affiliates
under this provision are in addition to any and all rights and remedies
otherwise afforded by law.

6.2            Statements by the Company.  The Company shall refrain, both
during and after the termination of the employment relationship, from publishing
any oral or written statements about Executive, any of Executive’s affiliates or
any of such affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
confidential information of Executive, or (c) place Executive in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Executive under this provision
are in addition to any and all rights and remedies otherwise afforded by law.



            9

--------------------------------------------------------------------------------

 

(h)


EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1            Effect of Termination of Employment on Compensation.    

(a)      If Executive’s employment hereunder shall terminate at the expiration
of the Term, for any reason described in Section 3.2(a), 3.2(b), or 3.2(c) or
pursuant to Executive’s resignation for other than Good Reason, then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive
shall be entitled to (i) payment of all accrued and unpaid Base Salary to the
Date of Termination, (ii) reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.4,  and (iii) benefits to which Executive is entitled under the terms
of any applicable benefit plan or program.

(b)      If Executive’s employment hereunder shall terminate pursuant to
Executive’s resignation for Good Reason or by action of the Company pursuant to
Section 3.2 for any reason other than those encompassed by Sections 3.2(a),
3.2(b) or 3.2(c) hereof, then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that (i) Executive shall be entitled to receive the compensation and
benefits described in clauses (i) through (iii) of Section 7.1(a) and (ii)
subject to Executive’s delivery, within 50 days after the date of Executive’s
termination of employment, of an executed release substantially in the form of
the release contained at Appendix A (the “Release”), Executive shall receive the
following compensation and benefits from the Company (but no other compensation
or benefits after such termination):

(A)

the Company shall pay to Executive any unpaid Annual Bonus for the calendar year
ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Company (but in no event later than December
31 following such calendar year);

(B)

the Company shall pay to Executive a bonus for the calendar year in which the
Date of Termination occurs in an amount equal to the Annual Bonus for such year
as determined in good faith by the Board in accordance with the criteria
established pursuant to Section 4.2 hereof and based on the Company’s
performance for such year, which amount shall be prorated through and including
the Date of Termination (based on the ratio of the number of days Executive was
employed by the Company during such year to the number of days in such year),
payable in a lump-sum on or before the date such annual bonuses are paid to
executives who have continued employment with the Company (but in no event later
than May 15 following such calendar year); provided, however, that if this
paragraph applies with respect to an Annual Bonus for a calendar year beginning
on or after January 1, 2010, that is intended to constitute performance-based
compensation within the meaning of, and for purposes of, Section 162(m) of the
Code, then this paragraph shall apply with respect to such Annual Bonus only to
the extent the applicable performance criteria have been satisfied as certified
by a committee of the Board as required under Section 162(m) of the Code;

(C)

the Company shall pay to Executive an amount equal to two times the sum of
Executive’s Base Salary as of the Date of Termination and the Average Annual
Bonus,



            10

--------------------------------------------------------------------------------

 

which amount shall be divided into and paid in 48 equal consecutive semi-monthly
installments payable on the 15th and last day of each of the 24 calendar months
following the calendar month in which the Date of Termination occurs; provided,
however, that if Executive is a specified employee (as such term is defined in
Section 409A of the Code and as determined by the Company in accordance with any
method permitted under Section 409A of the Code), then, with respect to any
payments of such installment amounts that (x) are not short-term deferrals
within the meaning of Section 409A of the Code, (y) would be paid during the
first six months following the date of Executive’s termination of employment,
and (z) exceed in the aggregate during such six-month period two times the
lesser of Executive’s annualized compensation based upon Executive’s annual rate
of pay for services during the taxable year of Executive preceding the year in
which the termination of employment occurs (adjusted for any increase during
that year that was expected to continue indefinitely had no termination of
employment occurred) or the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the termination of employment occurs, such payments of such installment
amounts in excess of the amount described in clause (z) above that would
otherwise have been paid during such six-month period shall be accumulated and
paid on the date that is six months after the Date of Termination or such
earlier date upon which such amount can be paid or provided under Section 409A
of the Code without being subject to additional taxes and interest.  The right
to payment of the installment amounts pursuant to this paragraph shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Code;

(D)

during the portion, if any, of the 18-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
and/or Sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended, the Company shall promptly reimburse Executive on a monthly
basis for the amount Executive pays to effect and continue such coverage; and

(E)

if the Date of Termination occurs within the one-year period beginning on the
date upon which a Change in Control occurs, then the Company shall cause all
stock options awarded to Executive by the Parent Company (to the extent vested)
to be exercisable for five years following the Date of Termination (but in no
event later than the earlier of the latest date upon which the option could have
expired by its original terms under any circumstances or the tenth anniversary
of the original date of grant of the option).

(F)


NON-COMPETITION AGREEMENT

8.1            Definitions.  As used in this Article VIII, the following terms
shall have the following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Executive’s employment with the Company,



            11

--------------------------------------------------------------------------------

 

the products and services provided by the Company and its affiliates at the time
of such termination of employment and other products and services that are
functionally equivalent to the foregoing.

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of one year following the termination of
Executive’s employment with the Company.

“Restricted Area” means the United States of America,  Mexico, and the United
Kingdom.  

8.2            Non-Competition; Non-Solicitation.  Executive and the Company
agree to the non-competition and non-solicitation provisions of this Article
VIII (i) in consideration for the Confidential Information provided by the
Company to Executive pursuant to Article V of this Agreement; (ii) as part of
the consideration for the compensation and benefits to be paid to Executive
hereunder, (iii) to protect the trade secrets and confidential information of
the Company or its affiliates disclosed or entrusted to Executive by the Company
or its affiliates or created or developed by Executive for the Company or its
affiliates, the business goodwill of the Company or its affiliates developed
through the efforts of Executive and/or the business opportunities disclosed or
entrusted to Executive by the Company or its affiliates and (iv) as an
additional incentive for the Company to enter into this Agreement. 

(b)

Subject to the exceptions set forth in Section 8.2(b) below, Executive expressly
covenants and agrees that during the Prohibited Period (i) Executive will
refrain from carrying on or engaging in, directly or indirectly, any Competing
Business in the Restricted Area and (ii) Executive will not, and Executive will
cause Executive’s affiliates not to, directly or indirectly, own, manage,
operate, join, become an employee, partner, owner or member of (or an
independent contractor to), control or participate in or be connected with or
loan money to, sell or lease equipment to or sell or lease real property to any
business, individual, partnership, firm, corporation or other entity which
engages in a Competing Business in the Restricted Area.

(c)

Notwithstanding the restrictions contained in Section 8.2(a), Executive or any
of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national



            12

--------------------------------------------------------------------------------

 

securities exchange, without violating the provisions of Section 8.2(a),
provided that neither Executive nor any of Executive’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation and is not involved in the management of such corporation.  In
addition, the restrictions contained in Section 8.2(a) shall not preclude
Executive from being employed by any financial institution so long as
Executive’s principal duties at such institution are not directly and primarily
related to the Business.

(d)

Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer of any of such entities during
the period during which Executive is employed by the Company. Notwithstanding
the foregoing, the restrictions of clause (i) of this Section 8.2(c) shall not
apply with respect to (A) an officer or employee whose employment has been
involuntarily terminated by his or her employer (other than for cause), (B) an
officer or employee who has voluntarily terminated employment with the Company
and its affiliates and who has not been employed by any of such entities for at
least one year, (C) an officer or employee who responds to a general
solicitation that is not specifically directed at officers and employees of the
Company or any of its affiliates.

(e)

Executive may seek the written consent of the Company, which may be withheld for
any or no reason, to waive the provisions of this Article VIII on a case-by-case
basis.

(f)

The restrictions contained in Section 8.2 shall not apply to any product or
services that the Company provided during Executive’s employment but that the
Company no longer provides at the Date of Termination.

8.3            Relief.  Executive and the Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 8.2 hereof are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company. Executive and the Company also acknowledge that money damages would not
be sufficient remedy for any breach of this Article VIII by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article VIII by terminating payments then owing to Executive under this
Agreement or otherwise and to specific performance and injunctive relief as
remedies for such breach or any threatened breach.  Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents. However, if it is determined
that Executive has not committed a breach of this Article VIII, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive all payments and benefits that had been suspended pending such
determination.

8.4            Reasonableness; Enforcement.  Executive hereby represents to the
Company that Executive has read and understands, and agrees to be bound by, the
terms of this Article VIII. Executive acknowledges that the geographic scope and
duration of the covenants contained in this Article VIII are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the nature
and wide geographic scope of the operations of the



            13

--------------------------------------------------------------------------------

 

Business, (b) Executive’s level of control over and contact with the Business in
all jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d) the amount of compensation and
Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this Article VIII be enforced to the fullest
extent permitted under applicable Legal Requirements, whether now or hereafter
in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article VIII invalid
or unenforceable.

8.5            Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to the
Company. Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses anywhere in the Restricted
Area during the Prohibited Period, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits from the Company to justify
such restriction. Further, Executive acknowledges that Executive’s skills are
such that Executive can be gainfully employed in non-competitive employment, and
that the agreement not to compete will not prevent Executive from earning a
living. Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Executive intend to make this provision enforceable
under the law or laws of all applicable States, Provinces and other
jurisdictions so that the entire agreement not to compete and this Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.

(g)


DISPUTE RESOLUTION

9.1            Dispute Resolution.  If any dispute arises out of this Agreement
or out of or in connection with any equity compensation award made to Executive
by the Company or any of its affiliates, the “complaining party” shall give the
“other party” written notice of such dispute. The other party shall have 10
business days to resolve the dispute to the complaining party’s satisfaction. If
the dispute is not resolved by the end of such period, either disputing party
may require the other to submit to non-binding mediation with the assistance of
a neutral, unaffiliated mediator. If the parties encounter difficulty in
agreeing upon a neutral unaffiliated mediator, they shall seek the assistance of
the American Arbitration Association (“AAA”) in the selection process. If
mediation is unsuccessful, or if mediation is not requested by a party, either
party may by written notice demand arbitration of the dispute as set out below,
and each party hereto expressly agrees to submit to, and be bound by, such
arbitration.

(h)

Unless the parties agree on the appointment of a single arbitrator, the dispute
shall be referred to one arbitrator appointed by the AAA.  The arbitrator will
set the rules and timing of the



            14

--------------------------------------------------------------------------------

 

arbitration, but will generally follow the employment rules of the AAA and this
Agreement where same are applicable and shall provide for a reasoned opinion.

(i)

The arbitration hearing will in no event take place more than 180 days after the
appointment of the arbitrator.

(j)

The mediation and the arbitration will take place in Houston,  Texas unless
otherwise unanimously agreed to by the parties.

(k)

The results of the arbitration and the decision of the arbitrator will be final
and binding on the parties and each party agrees and acknowledges that these
results shall be enforceable in a court of law.

(l)

All costs and expenses of the mediation and arbitration shall be borne equally
by the Company and Executive.  The arbitrator shall award the prevailing party
its reasonable attorneys fees incurred in connection with the dispute. 

Executive and the Company explicitly recognize that no provision of this Article
IX shall prevent either party from seeking to resolve any dispute relating to
Article V or Article VIII or this Agreement in a court of law. 

(m)


MISCELLANEOUS

10.1            Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

If to Executive, addressed to:                        Christopher Todd Clark

                                                                                    3206
Teaberry Way

Marietta,  GA 30068 

Facsimile:  ____________

 

If to the Company, addressed to:                                    Cardtronics
USA, Inc.

3250 Briarpark Drive, Suite 400 

Houston,  Texas 77042 

Attention:  General
Counsel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Facsimile: 
832-308-4761

                                                                        

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

10.2            Applicable Law; Submission to Jurisdiction.  

(n)

This Agreement is entered into under, and shall be governed for all purposes by,
the laws of the State of Texas, without regard to conflicts of laws principles
thereof.



            15

--------------------------------------------------------------------------------

 

(o)

With respect to any claim or dispute related to or arising under this Agreement,
the parties hereto hereby consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in the State of Texas.

10.3            No Waiver.  No failure by either party hereto at any time to
give notice of any breach by the other party of, or to require compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

10.4            Severability.  If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of that provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10.5            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

10.6            Withholding of Taxes and Other Employee Deductions.  Except as
otherwise provided in this Agreement, the Company may withhold from any benefits
and payments made pursuant to this Agreement all federal, state, city and other
taxes and withholdings as may be required pursuant to any law or governmental
regulation or ruling and all other customary deductions made with respect to the
Company’s employees generally.

10.7            Headings.  The Section headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

10.8            Gender and Plurals. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.

10.9            Affiliate.  As used in this Agreement, the term “affiliate” as
used with respect to a particular person or entity shall mean any other person
or entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, such particular person or entity.  Without limiting
the scope of the preceding sentence, the Parent Company shall be deemed to be an
affiliate of the Company for all purposes of this Agreement.

10.10            Successors.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company.  Except as provided
in the preceding sentence and in Section 2.2, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit or obligation of either party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.  In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.

10.11            Term.            Termination of this Agreement shall not affect
any right or obligation of any party which is accrued or vested prior to such
termination.  Without limiting the scope of the preceding sentence, the
provisions of Articles V, VI, VII, VIII and IX shall survive any termination of
the employment relationship and/or of this Agreement.



            16

--------------------------------------------------------------------------------

 

10.12            Entire Agreement. Except as provided in any signed written
agreement contemporaneously or hereafter executed by the Company and Executive,
this Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

10.13            Modification; Waiver.  Any modification to or waiver of this
Agreement will be effective only if it is in writing and signed by the parties
to this Agreement.

10.14            Actions by the Board.  Any and all determinations or other
actions required of the Board hereunder that relate specifically to Executive’s
employment by the Company or the terms and conditions of such employment shall
be made by the members of the Board other than Executive if Executive is a
member of the Board, and Executive shall not have any right to vote or decide
upon any such matter. 

10.15            Delayed Payment Restriction.  Notwithstanding any provision in
this Agreement to the contrary, if any payment or benefit provided for herein
would be subject to additional taxes and interest under Section 409A of the Code
if Executive’s receipt of such payment or benefit is not delayed until the
Section 409A Payment Date, then such payment or benefit shall not be provided to
Executive (or Executive’s estate, if applicable) until the Section 409A Payment
Date.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of January 23, 2012.

CARDTRONICS USA, INC.

 

 

By:    /s/ Debra Bronder___________________    

Name:    Debra Bronder___________________  

Title:    Executive Vice President____________  

 

 

 

 

/s/ Christopher Todd Clark________________

CHRISTOPHER TODD CLARK

 

 

            17

--------------------------------------------------------------------------------

 

APPENDIX A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
_______________ ____, 20___, by and between Christopher Todd Clark (“Executive”)
and Cardtronics USA, Inc., a Delaware corporation (the “Company”).

(a)            For good and valuable consideration, including the Company’s
provision of certain payments and benefits to Executive in accordance with
Section 7.1(b)(ii) of the Employment Agreement, Executive hereby releases,
discharges and forever acquits the Company, Cardtronics, Inc., their affiliates
and subsidiaries and the past, present and future stockholders, members,
partners, directors, managers, employees, agents, attorneys, heirs, legal
representatives, successors and assigns of the foregoing, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind for Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions on or prior to the date of this
Agreement including without limitation any alleged violation through the date of
this Agreement of:  (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Civil Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the
United States Code, as amended; (v) the Employee Retirement Income Security Act
of 1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii)
the Americans with Disabilities Act of 1990, as amended; (viii) the National
Labor Relations Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Family and Medical Leave Act of 1993; (xi) any state
anti-discrimination law; (xii) any state wage and hour law; (xiii) any other
local, state or federal law, regulation or ordinance; (xiv) any public policy,
contract, tort, or common law claim; (xv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvi) any
and all rights, benefits or claims Executive may have under any employment
contract, incentive compensation plan or stock option plan with any Company
Party or to any ownership interest in any Company Party except as expressly
provided in the Employment Agreement and any stock option or other equity
compensation agreement between Executive and the Company and (xvii) any claim
for compensation or benefits of any kind not expressly set forth in the
Employment Agreement or any such stock option or other equity compensation
agreement (collectively, the “Released Claims”).  In no event shall the Released
Claims include (a) any claim which arises after the date of this Agreement, or
(b) any claim to vested benefits under an employee benefit plan, or (c) any
claims for contractual payments under the Employment Agreement.  Notwithstanding
this release of liability, nothing in this Agreement prevents Executive from
filing any non-legally waivable claim (including a challenge to the validity of
this Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of such EEOC, or
comparable state or local agency proceeding or subsequent legal actions. This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious.  Rather, Executive is simply agreeing that,
in exchange for the consideration recited in the first sentence of this
paragraph, any and all potential claims of this nature that Executive may have
against the Company Parties as of the date of this Agreement, regardless of
whether they actually exist, are



            A-1

--------------------------------------------------------------------------------

 

expressly settled, compromised and waived.  By signing this Agreement, Executive
is bound by it.  Anyone who succeeds to Executive’s rights and responsibilities,
such as heirs or the executor of Executive’s estate, is also bound by this
Agreement.  This release also applies to any claims brought by any person or
agency or class action under which Executive may have a right or benefit.  THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.  

(b)            Executive agrees not to bring or join, but may defend, any
lawsuit against any of the Company Parties in any court relating to any of the
Released Claims.  Executive represents that Executive has not brought or joined
any lawsuit or filed any charge or claim against any of the Company Parties in
any court or before any government agency and has made no assignment of any
rights Executive has asserted or may have against any of the Company Parties to
any person or entity, in each case, with respect to any Released Claims.

(c)            By executing and delivering this Agreement, Executive
acknowledges that:

(i)            Executive has carefully read this Agreement;

(ii)            Executive has had at least twenty-one (21) days to consider this
Agreement before the execution and delivery hereof to the Company;

(iii)            Executive has been and hereby is advised in writing that
Executive may, at Executive’s option, discuss this Agreement with an attorney of
Executive’s choice and that Executive has had adequate opportunity to do so; and

(iv)            Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement voluntarily and of Executive’s own free will, and that Executive
understands and agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the Chief Executive Officer
of the Company before 11:59 p.m., Houston,  Texas time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

 

 

 

 





            A-2

--------------------------------------------------------------------------------

 

Executed on this _______day of _____________, _______.

 

_________________________________  

_________________________________

 

STATE OF                                                             §

                                                            §

COUNTY OF                                                             §

 

BEFORE ME, the undersigned authority personally appeared _______________, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of ______________, ________.

_____________________________________

NOTARY PUBLIC in and for the

State of ___________________

My Commission Expires:  ________________

Identification produced:

 

 

 

 



            A-3

--------------------------------------------------------------------------------